DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	Applicant pointed out that U.S. Provisional Application No. 61/604824, filed on 2/29/2012, provides support for the claimed invention. Upon re-evaluation, it has been determined that the claimed method is indeed supported by said provisional application. Thus, the claims of the instant application are given an effective filing date of 2/29/2012.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/17/2022 is in compliance with the provisions of 37 C.F.R. 1.97 and the cited references has been fully considered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method of promoting lipid metabolism in a subject in need thereof. The method comprises orally administering a composition comprising a therapeutically effective amount of bacteria comprising substantially purified Akkermansia to the subject.
Claims were previously found to be anticipated by, and obvious over, Cani et al. (WO 2014/075745 A1). But with the granting of priority benefit under 35 U.S.C. 119(e), the instant application has an effective filing date of 2/29/2012 which predates the priority date of the cited prior art (11/19/2012). Hence, the rejections of record have been withdrawn. 
Moreover, Applicant’s arguments regarding the rejections under 35 U.S.C. 112, first paragraph have been fully considered and are found persuasive. Applicant contends that hyperlipidemia, which is an abnormal lipid metabolism, is associated with obesity and metabolic disease. Referring to Examples 4-5 of the provisional application, it is asserted that the beneficial metabolic changes correlated with gut bacteria changes can be achieved through oral administration of Akkermansia enriched bacterial composition and that a person with ordinary skill in the art would have expected that said administration would improve lipid metabolism. Accordingly, the rejections have also been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651